

107 HR 3388 IH: Protecting Critical Infrastructure Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3388IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Fallon introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to increase penalties for certain computer fraud and related offenses that involve critical infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Protecting Critical Infrastructure Act of 2021. 2.Fraud and related activity in connection with critical infrastructureSection 1030(c) of title 18, United States Code, is amended—(1)in paragraph (4)(G), by striking the period at the end and inserting ; or; and(2)by inserting after paragraph (4) the following: (5)a fine under this title and imprisonment for not less than 30 years or for life, in the case of an offense that involves critical infrastructure (as such term is defined in section 1016(e) of Public Law 107–56 (42 U.S.C. 5195c(e))). .3.Imposition of sanctions with respect to foreign persons that knowingly access critical infrastructure(a)Imposition of sanctionsThe President shall impose the sanctions described in subsection (b) with respect to any foreign person that the President determines knowingly accesses or attempts to access critical infrastructure (as such term is defined in section 1016(e) of Public Law 107–56 (42 U.S.C. 5195c(e))) for the purpose of harming— (1)the national security or defense of the United States; or (2)the safety and security of any United States citizen or alien lawfully admitted for permanent residence.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(e)Regulatory authority(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate such regulations as are necessary for the implementation of this section.(2)Notification to CongressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and an identification of the provisions of this section that the regulations are implementing.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(5)PersonThe term person means an individual or entity.(6)Property; interest in propertyThe terms property and interest in property have the meanings given the terms property and property interest, respectively, in section 576.312 of title 31, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act.(7)United States personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.